Case 1:19-cr-00499-ALC Document 7 Filed 07/08/19 Page 1of 4

     

sno Spa
j an q *RoPy as Pr

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

,

!

lie
---3------------% bE OC x:

| aaa
° DATE Erp ry. oo
UNITED STATES OF AMERICA : tnprcrmge ** HILED: JUL OR ont
- Vv. 7 : 19 Cr.
‘ : ~
JOSE MARTES and : . a
JORGE ACOSTA RODRIGUEZ, 7 Or CRIM 49)
: 8 Ga Os
Defendants. :
a a a D, }
COUNT ONE
(Narcotics Conspiracy)
The Grand Jury charges:
1. In or about June 2019, in the Southern District of New

York and elsewhere, JOSE MARTES and JORGE ACOSTA RODRIGUEZ, the
defendants, and others known and unknown, intentionally and
knowingly did combine, conspire, confederate, and agree together
and with each other to violate the narcotics laws of the United
States.

2. It was a part and an object of the conspiracy that JOSE
MARTES and JORGE ACOSTA RODRIGUEZ, the defendants, would and did
distribute and possess with the intent to distribute controlled
substances, in violation of Title 21, United States Code, Section
841(a) (1).

3. The controlled substances that JOSE MARTES and JORGE

ACOSTA RODRIGUEZ, the defendants, conspired to distribute and

JUDGE CARTER

LEC] NGNICALLY FILED
Case 1:19-cr-00499-ALC Document 7 Filed 07/08/19 Page 2 of 4

possess with the intent to distribute were (a) one kilogram and
more of mixtures and substances containing a detectable amount of
heroin, in violation of Title 21, United States Code, Section
841 (b) (1) (A); and (b) 40 grams and more of mixtures and substances
containing a detectable amount of fentanyl, in violation of Title
21, United States Coe, Section 841(b) (1) (B).

(Title 21, United States Code, Section 846.)

FORFEITURE ALLEGATION

 

4, As a result of committing the offense alleged in Count
One of this Indictment, JOSE MARTES and JORGE ACOSTA RODRIGUEZ,
the defendants, shall forfeit to the United States, pursuant to
Title 21, United States Code, Section 853, any and all property
constituting, or derived from, any proceeds obtained, directly or
indirectly, as a result of said offense and any and all property
used, or intended to be used, in any manner or part, to commit, or
to facilitate the commission of, said offense, including but not
limited to a sum of money in United States currency representing
the amount of proceeds traceable to the commission of said offense.

Substitute Assets Provision

 

5. If any of the above-described forfeitable property, as
a result of any act or omission of the defendants:

a. cannot be located upon the exercise of due
diligence;

b. has been transferred or sold to, or deposited
with, a third person;
Case 1:19-cr-00499-ALC Document 7 Filed 07/08/19 Page 3 of 4

c. has been placed beyond the jurisdiction of the
Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be subdivided without difficulty;
it is the intent of the United States, pursuant to Title 21, United
States Code, Section 853(p), to seek forfeiture of any other

property of the defendants up to the value of the above forfeitable

property.

(Title 21, United States Code, Section 853.)

Jp—-

GEOFFHEY S . BERMAN

United States Attorney

 
alelis

Case 1:19-cr-00499-ALC Document 7 Filed 07/08/19 Page 4 of 4

Form No. USA-33s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
Vv.

JOSE MARTES and
JORGE ACOSTA RODRIGUEZ,

Defendants.

 

INDICTMENT
19 Cr.
(21 U.S.C. § 846.)

GEOFFREY S. BERMAN
United States Attorney

Foreperson

 

 

filed trdictucent
Case ASsigned ty Judge Cactec

USAT tae

1G.

 
